IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ANTHONY RAY THOMPSON,                       : No. 78 WM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS, JUDGE                :
LINDA FLEMING,                              :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the jurist’s name from the caption.